EXHIBIT 12 HONEYWELL INTERNATIONAL INC. STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) 2015 2014 2013 2012 2011 Determination of Earnings: Income before taxes $ 6,586 $ 5,818 $ 5,412 $ 3,875 $ 2,282 Add (Deduct): Amortization of capitalized interest 19 19 20 20 20 Fixed charges 356 364 371 404 432 Equity income, net of distributions (30 ) (36 ) (36 ) (45 ) (51 ) Total earnings, as defined $ 6,931 $ 6,165 $ 5,767 $ 4,254 $ 2,683 Fixed Charges: Rents(1) $ 46 $ 46 $ 44 $ 53 $ 56 Interest and other financial charges 310 318 327 351 376 356 364 371 404 432 Capitalized interest 20 21 19 18 13 Total fixed charges $ 376 $ 385 $ 390 $ 422 $ 445 Ratio of Earnings to Fixed Charges 18.43 16.01 14.79 10.08 6.03 (1) Denotes the equivalent of an appropriate portion of rentals representative of the interest factor on all rentals other than for capitalized leases.
